UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


TRACY RENEA JORDAN, #23000-078                    §
                                                  §
versus                                            §   CIVIL ACTION NO. 4:17-CV-797
                                                  §   CRIMINAL ACTION NO. 4:14-CR-180(02)
UNITED STATES OF AMERICA                          §

                                    ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson, who issued a Report and Recommendation concluding that

Movant’s Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (#1)

pursuant to 28 U.S.C. § 2255 should be denied. Movant has filed objections.

         Movant is in custody pursuant to a conviction for the offense of conspiracy to possess with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 846. On November 15, 2016,

after a plea of guilty, she was sentenced to 262 months of imprisonment as a career offender. In

the present motion, she is complaining about her sentence. She alleges that her attorney was

ineffective in representing her in negotiating a plea agreement with respect to her sentence.

Movant states in her objections that she did not understand the ramifications of the career offender

enhancement. Nonetheless, she was placed on notice in Paragraph 5 of the Plea Agreement about

the possibility of being classified as a career offender. She knowingly and voluntarily pled guilty

after receiving notice about the possibility of being classified as a career offender, and she was

properly classified as a career offender in light of her extensive criminal history. Movant’s

sentence is appropriate in light of her extensive criminal history. Movant has not shown that her

attorney’s representation was deficient in this matter or that she was prejudiced by deficient

representation, as required by Strickland v. Washington, 466 U.S. 688, 687 (1984).
       The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. Having

made a de novo review of the objections raised by Movant to the Report, the Court concludes that

the findings and conclusions of the Magistrate Judge are correct and the objections of Movant are

without merit.

       It is accordingly ORDERED that the Motion to Vacate, Set Aside or Correct Sentence by

a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the case is

DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by either

party not previously ruled upon are DENIED.


      Signed this date
      May 16, 2019




                                               2
